Citation Nr: 1822095	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a skin disability, to include tinea versicolor, confluent and reticulated papillomatosis (CARP), and eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2008 to January 2012 in the United States Marine Corps.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdication of the claim is currently with the RO in New York, New York.  

The Veteran has not requested a Board hearing with regard to this claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain an additional VA examination and medical opinion for the Veteran's skin disabilities.  

The Veteran filed a claim for service connection for eczema.  During the appellate period, the Veteran has been diagnosed with eczema in the February 2012 VA examination, tinea versicolor in the June 2012 VA examination, and CARP by punch biopsy in a September 2012 VA dermatology treatment record.  

Tinea versicolor was noted on the Veteran's August 2007 report of medical examination at entry into active service.  The Veteran was denied service connection for tinea versicolor because an April 2013 medical opinion concluded the condition was not aggravated by service beyond the natural progression of the disease during service; however, no rationale to support this conclusion was provided.  Further, the VA medical opinion does not consider the Veteran's contention that the tinea versicolor was a dime-sized light blemish on his chest and left hand when he entered service, but that during his deployment to Afghanistan, it spread to cover his back, neck and rib cage with constant itching and scaling.  Further, it appears that the Veteran was treated at VA for tinea versicolor until a VA dermatologist performed a punch biopsy and CARP was found in September 2013.  This diagnosis was made after the most recent VA etiology opinion was obtained.  As such, no etiology opinion regarding the CARP disability has been provided.  Furthermore, the record is not clear if the CARP is an additional diagnosis or a progression of the tinea versicolor.  

The Veteran has also been diagnosed with eczema during a February 2012 VA examination.  Service connection was denied for eczema because there were no in-service complaints, diagnoses, or treatment for eczema.  However, the Veteran experiences symptoms that are similar to eczema, and reports onset in service in the August 2014 VA Form 9.  A medical opinion is necessary to determine if a diagnosis of eczema was present during the claims period, and if so, whether it has resolved or coexists with the CARP and/or tinea versicolor.  

Finally, updated pertinent VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent VA treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for an additional VA skin examination to determine the nature and etiology of his skin disabilities.  All pertinent testing should be performed.  A complete review of the claims file must be conducted.  




After a complete review of the claims file and examination of the Veteran, the examiner should respond to the following: 

(a) Identify each skin disability that has been diagnosed during the appellate period (even if it has since resolved), to include eczema, tinea versicolor, and CARP.  **Discussion of the already service-connected pseudofolliculitis barbae and scalp folliculitis is not required.  

(b) Clarify whether the CARP is an additional diagnosis or a progression of the tinea versicolor.  

(c) Provide an opinion as to whether tinea versicolor noted on entrance examination underwent an increase in severity during service.  *In doing so, the examiner must provide complete rationale to include discussion of the Veteran's statements in the August 2014 substantive appeal, via a VA Form 9, regarding the purported progression of his skin condition during service.  

(d) For all currently shown skin disabilities that did not pre-exist service, provide an opinion as to whether each skin disability had its onset during service or is otherwise related to it.  

A thorough rationale must be provided for each opinion.  

3.  Readjudicate the claim on appeal after any further necessary development is complete.  If the full benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



